The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21  of Patent No. 9,002,886.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 9,002,886  contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (See table below).
          

Patent No. xxx claim 1
An apparatus comprising: 
means for obtaining to, in response to a search request including a first criterion and a second criterion, determine a first quantity of records in a database satisfying the first criterion and a second quantity of the records in the database satisfying the second criterion; 
means for driving criterion selecting to: 
when the first quantity of the records is less than the second quantity of the records, select the first criterion as a basis for generating a subset of the records of the database; 
when the second quantity of the records is less than the first quantity of the records, select the second criterion as the basis for the generating of the subset of the records of the database; and
means for searching the subset of the records
A method, comprising: in response to a search request including first and second logically related criteria, determining, via a processor, a first number of records in a database satisfying the first criterion and a second number of records in the database satisfying the second criterion; 


when the first number is less than the second number, selecting, via the processor, the first criterion as a basis for generating a subset of the records of the database; 
when the second number is less than the first number, selecting, via the processor, the second criterion as the basis for the generating of the subset of the records of the database; and searching the subset of the records

        
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(a) Amend the claim to include the phrase “means for” or “step for” in accordance with these guidelines:  the phrase “means for” or “step for” must be modified by functional language and the phrase must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b) Show that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function which would preclude application of 35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-11 are rejected under 35 U.S.C. 101 because the claims 9-13 recite apparatus claims and “means plus function".  Further, specification is not clear to provide sufficiently the structure, material or acts for performing the claimed function.  Therefore, the claims fail to define the physical structure as an apparatus claimed.  The claim recites the components of the apparatus are merely software per se.  An apparatus claims much recite physical structure thus enabling it to be properly categorized in one of the statutory categories of invention.  Since the components of the apparatus 

With respect the claims 2-21, the claims 2-21 recite a series for apparatus for searching dataset.  Thus the claims are directed to a statutory category, because a series of apparatus for searching dataset (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite means for obtaining to, determine a first quantity of records in a database satisfying the first criterion and second quantity of the records in the database satisfying the second criterion, when the first quantity of the records is less than the second quantity of the records, select the first criterion as a basis for generating a subset of records of the database, when the second quantity of the records is less than the first quantity of the records, select the second criterion as the basis for the generating of the subset of the record of the database.  The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer for searching dataset.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc) are claimed to perform their basic functions for searching dataset. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of apparatus for searching dataset.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.

	
Reasons for Allowance
Claims 2-21 would be allowed. (if rewritten to overcome the rejection under 35 USC § 112, 101 and to include all of the limitations of the base claim and any intervening claims)
The following is an examiner’s statement of reason for allowance:  
With respect to claims 2, and 12
Anderson 1 discloses database comprising records, perform searches of those records and calculate statistics in response to information contained in those records (0042), the server narrow the first group of records according to a limiting criterion, server may assign a first distinguishing identifier to each record in a subset of the first group of records in response to a determination that the subset of records have a common value for the second index attribute. The server may also assign a second distinguishing identifier to a record in the second group of records that corresponds to the first distinguishing identifier assigned to a record in the subset of the first group of records (0012) or fig. 8 show search first to determine a recorded in a database satisfying the first criteria (step 804), search to determine a record in a database satisfying the second criteria (step 806), calculate a statistic in response to information associated with the first and second criterion (step 806). But Anderson does not disclose, as long with other features of claimed, when the first number is less than the second number, selecting the first criterion as a basis for generating a subset of the records of the database; when the second number is less than the first number, selecting the second criterion as the basis for the generating of the subset of the records of the database; and searching the subset of the records.
Claims 3-11, and 13-21 are allowable by virtue of their dependencies on claims 2, and 12.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Hung T Vy/
Primary Examiner, Art Unit 2163
January 15, 2022



























    
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Pub. 2010/0114900